IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


KEITH BARTELLI,                            : No. 108 WM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
              v.                           :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
FOREST COUNTY AND CLERK OF                 :
COURTS OF FOREST COUNTY,                   :
                                           :
                    Respondents            :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.